DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 4/11/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a dual clock signal to pulse-width modulated signal conversion circuit comprising: an input end configured to receive a first clock signal and a second clock signal, and an output end configured to provide a first pulse-width modulated signal; wherein a first clock cycle of the first clock signal is greater than or equal to a second clock cycle of the second clock signal; a high level average duty cycle of the first pulse-width modulated signal is equal to at least one of a ratio of the second clock cycle of the second clock signal to the first clock cycle of the first clock signal cycle, multiplied by a proportionality coefficient, and 1 minus the ratio of the second clock cycle of the second clock signal to the first clock cycle of the first clock signal, multiplied by the proportionality coefficient K, such that the high level average duty cycle is determined by at least one of the equations: K x (TO/T1); and  1 - Kx (TO/T1), wherein T1 represents the first clock cycle, TO represents the second clock cycle and K represents the proportionality coefficient; a pulse-width modulation circuit including a first input configured to receive the first clock signal and the second clock signal, and a first output configured to provide a first intermediary pulse-width modulated signal and a second intermediary pulse-width modulated signal; and a logic processing circuit including a second input configured to receive the first intermediary pulse-width modulated signal and the second intermediary pulse-width modulated signal, and a second output configured to provide the pulse-width modulated signal as called for in claim 1.  Therefore, claims 1-4 and 6-12 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/14/2022